DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			          Request for Continued Examination
2.	The Request for Continued Examination filed on 11/03/2021 is acknowledged.

                                                   Priority under 35 U.S.C. 119
3.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
4.           All documents cited in the Information Disclosure Statement filed on 11/10/2021 are considered by examiner.

                                                                 Drawings
5.           All drawings filed on 11/20/2019 are approved by examiner.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1, line 7, “The” has been changed to -- the --.


Allowable Subject Matter
8.	Claims 1-20 are allowable over prior art of record.

9. 	None of prior art of record taken alone or in combination shows converter comprising at least a selector assembly configured to switch between using a first electronic circuit forming an un-boosted switched-mode converter and at least a second electronic circuit forming a boosted switched- mode converter, the first and second electronic circuits allowing the first and second output voltages to be supplied, respectively, wherein: The first electronic circuit comprises a diode having a terminal serving as an output terminal of the converter, and the second electronic circuit comprises the first diode of the first electronic circuit and a second diode that is selectively connected to the converter by the selector assembly as recited in claims 1-6, 10-14 and 17-20;  or converter comprising at least a selector assembly configured to switch between using a first electronic circuit forming an unboosted switched-mode converter and at least a second electronic circuit forming a boosted switched- mode converter, the first and second electronic circuits allowing the first and second output voltages to be supplied, respectively, wherein the second electronic circuit comprises at least a portion of the first electronic circuit; wherein the first electronic circuit comprises an input terminal, a first inductor connecting the input terminal to a first node, a first capacitor, the terminals of which connect the first node to a second node, a first diode, the anode of which is connected to the second node and the cathode of which is connected to a third node, the third node being connected to3Application No. 16/615,336Reply to Office Action of August 3, 2021 an output terminal of the converter, and in that a first switch connects the first node to ground, a second inductor connects the second node to ground, and a second capacitor connects the third node to ground; and wherein the second electronic circuit comprises the first electronic circuit and further claims 7-9 and 16;  or converter comprising at least a selector assembly configured to switch between using a first electronic circuit forming an unboosted switched-mode converter and at least a second electronic circuit forming a boosted switched- mode converter, the first and second electronic circuits allowing the first and second output voltages to be supplied, respectively, 5Application No. 16/615,336 Reply to Office Action of August 3, 2021 wherein the second electronic circuit comprises at least a portion of the first electronic circuit; wherein the first electronic circuit comprises an input terminal, a first inductor connecting the input terminal to a first node, a first capacitor, the terminals of which connect the first node to a second node, a first diode, the anode of which is connected to the second node and the cathode of which is connected to a third node, the third node being connected to an output terminal of the converter, and in that a first switch connects the first node to ground, a second inductor connects the second node to ground, and a second capacitor connects the third node to ground; wherein the first switch is a transistor, in particular a field-effect transistor, the closure duty cycle of which has an effect on the value of the output voltage of the converter; and wherein the second electronic circuit comprises the first electronic circuit and further comprises a fourth node that is located between the second inductor and ground, a second diode, the anode of which is connected to the first node and the cathode of which is connected to the fourth node, and a third capacitor connecting the node to ground as recited in claim 15.

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838